STEAUP, J.
(concurring).
The exhibits were taken to the jury room by the bailiff, without the consent or direction of the court. They were therefore improperly taken to the jury room. That is conceded. Whether the court, under the statute, had the power to direct or permit them to be taken need not be decided; for the court gave no such direction or permission. The exhibits having been improperly taken to the jury room, the only question here to be decided in that connection is that of prejudice. Let it be said, as does counsel for the defendant, that from the committed error or wrongful conduct of the bailiff prejudice will be presumed, yet the character of the evidence and the' undisputed facts established by it are such that upon the record it is manifest that the de*240fendant could not have been and was not prejudiced by the wrongful taking of the exhibits to the jury room. I can see no possible use which the jury might or could have made of them, or in connection with what question, fact, or circumstance they could have considered them, to the defendant’s prejudice. I therefore concur in the affirmance of the judgment.
ON. APPLICATION POR REHEARING.